DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed June 7, 2022. The rejection 1 & 3-10 under 35 U.S.C. 103 as being unpatentable over Atwal et al. U.S. Pub. 2010/0197813 is maintained.  Claim 2 is objected to as being dependent upon a rejected base claim. Newly added claim 26 is rejected under Atwal et al. U.S. Pub. 2010/0197813.
The rejection of claims 1 & 3-10 is maintained as followed:

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The instant claim would be allowable as the prior art is silent to the metallic salt of claim 1, wherein the ring Ar1 and the ring Ar2 are each independently selected from the following formulae: 
    PNG
    media_image1.png
    438
    782
    media_image1.png
    Greyscale
  wherein A3 to A15 are each independently a hydrogen atom, an electron-donating group, or an electron withdrawing group; L' and L" are each independently a single bond, -O-, -S-, -C(=O)-, -S(=O)2-, -Si2(Ra)(Rb)- wherein Ra and Rb are each independently a C1 to C10 alkyl group, -C(=O)-NH-, a C1-C12 alkylene group, a C2-C12 alkenylene group, a C2-C12 alkynylene group, a C6-C12 arylene group, or a C4-C12 heteroarylene group; and * indicates a binding site to a neighboring atom; and wherein, for Formula 3, at least one of A3 to A15 of ring Ar1 is linked to at least one of A3 to A15 of ring Ar2 by the linker group L..
The prior art, such as Atwal et al. U.S. Pub. 2010/0197813, teaches a metallic salt, such as
 : 
    PNG
    media_image2.png
    187
    208
    media_image2.png
    Greyscale

where G1, G2 and G3 are independently selected from N [0035] (G embraces X and is N [0035]), R2 and R7 are hydrogen [0036] & [0040]. R1 is a C1-6 or hydrogen [0036] embarrassing an A1 electron-donating group and R3 is an electron withdrawing group A2  is a haloalkyl C1-6 [0037].  However, the reference does not teach or suggest that the ring Ar1 and the ring Ar2 are each independently selected from the following formulae:

    PNG
    media_image1.png
    438
    782
    media_image1.png
    Greyscale

Therefore, the instant claims are patentably distinct from the prior art of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwal et al. U.S. Pub. 2010/0197813.
With respect to claims 1 & 3, Simmons teaches a metallic salt comprising: at least one anion having a heterocyclic aromatic structure represented by one of Formulae 1 to 3:

    PNG
    media_image3.png
    613
    546
    media_image3.png
    Greyscale



wherein, in Formulae 1 to 3, each X is independently N, P, or As, one of A1 and A2 is an electron-donating group, and the other one is an electron-withdrawing group, ring Ar and ring Ar2 are each independently an aromatic group that is a substituted or unsubstituted C6 to C24 arylene group or a substituted or unsubstituted C4 to C24 heteroarylene group, wherein the aromatic group comprises a single aromatic ring, two or more aromatic rings which are fused together, or two or more aromatic rings which are connected covalently via a single bond, -0-, -S-, -C(=0)-, 51 YPL2232US SI-55919-US / RV2018030011USO-S(=0)2-, -Si(Ra)(Rb)- wherein Ra and Rb are each independently a C1 to C10 alkyl group, a substituted or unsubstituted C1 to C10 alkylene group, or -C(=O)-NH-, and wherein Ar1 and Ar2 are each independently unsubstituted or substituted with at least one of an electron-donating group or an electron-withdrawing group, L is a linker group, and is a single bond, -0-, -S-, -C(=0)-, -S(=O)2-, -Si(Ra)(Rb)- wherein Ra and Rb are each independently a C1 to C10 alkyl group, -C(=0)-NH-, a substituted or unsubstituted C1-C12 alkylene group, a substituted or unsubstituted C2-C12 alkenylene group, a substituted or unsubstituted C2-C12 alkynylene group, a substituted or unsubstituted C6-C12 arylene group, or a substituted or unsubstituted C4-C12 heteroarylene group, wherein the linker group is unsubstituted or substituted with at least one of an electron-donating group or an electron-withdrawing group, and wherein the linker group L is non-condensed or condensed with at least one of Ar1 or Ar2, m is an integer from 1 to 5, and n is an integer from 1 to 5. The reference teaches a metallic salt, such as:

    PNG
    media_image2.png
    187
    208
    media_image2.png
    Greyscale

Where G1, G2 and G3 are independently selected from N [0035] (G embraces X and is N [0035]), R2 and R7 are hydrogen [0036] & [0040]. R1 is a C1-6 or hydrogen [0036] embarrassing an A1 electron-donating group and R3 is an electron withdrawing group A2  is a haloalkyl C1-6 [0037].  With respect to claim 4, the electron-donating group is a substituted or unsubstituted C1-C30 alkyl group, (R1 is a C1-6 alkyl, [0036]).  With respect claim 5, the electron-donating group is -CnH2n+1 (R1 is a C1-6 alkyl, [0036]).  
With respect to claim 6, the electron-withdrawing group is a fluorine-substituted C1-C30 alkyl group (R3 is an electron withdrawing group A2 is a haloalkyl C1-6 [0037). With respect to claim 7, the electron-withdrawing group is -F, -Cl, -Br, (R3 is an electron withdrawing group A2 is a haloalkyl C1-6 [0037].  With respect to claim 8, at least one hydrogen atom present in Formulae 1 to 3 is substituted with a halogen atom, a C1-C30 alkyl group (R3 is an electron withdrawing group A2 is a haloalkyl C1-6 [0037]).  With respect to claim 9, the metallic cation is an alkali metal cation (sodium salt; [0226]). 
With respect to claim 10, the metallic cation is Na (sodium salt; [0226]). With respect to claim 26, the composition may be an alkali metal salt or alkali earth metal salt. See paragraph [0291]. 
	Atwal does not teach with sufficient specificity that one of A1 and A2 is an electron-donating group, and the other one is an electron-withdrawing group (claim 1). 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ one of A1 and A2 is an electron-donating group, and the other one is an electron-withdrawing group in order to increase conductivity of the metal salt. The skilled artisan recognizes that opposing electron performance increases conductivity. 

Response to Arguments
	Applicant asserts that Atwal is unobvious over the instant claims because the claims specific that the salt is for a battery. This assertion is not persuasive, as “for a battery” is an intended use. Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. "[W]here a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Furthermore, “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed, Cir. 1999). See also MPEP 2111.02.  Here, although the limitations have been considered they are not given patentable weight, as they do not differentiate the claimed metallic salts. In the Interview Summary entered on June 2, 2022, the Applicant was advised to make a distinction between the metallic salt of the claims and the food art reference Atwal, by amending the preamble to include “A metallic salt electrolyte for a battery”. The “metallic salt electrolyte” would require an electrolyte function and breath life into the claims. Here, “metallic salt for a battery” does not change the scope of the claims, as “for a battery” is an intended use as previously stated, and so long as the salt in the food art is capable of performing the same functions, the claims are satisfied.
	The Applicant asserts that Atwal does not teach an anionic structure of Formulae 1-3, because the compounds are not anions as required by instant claim 1. This does not appear to be a patentable distinct as the compounds are identical and it is well within the artisan’s skill to form identical compounds with positive or negative charges for end use applications. Furthermore, Atwal teaches that the compound is a salt. See paragraphs [0014] – [0016].  Therefore, the rejections are maintained.

	
	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722